       Case 3:20-cr-00180-MEM Document 111 Filed 08/16/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      : 3:20-CR-00180
                                              :
                   v.                         : (Mannion, J.)
                                              :
BRIAN PATRICK LARRY                           : ECF


               MOTION FOR EXTENSION OF TIME TO FILE
              OBJECTIONS TO THE PRESENTENCE REPORT


      AND NOW comes defendant, Brian Patrick Larry, by his attorney, Brandon

R. Reish, Assistant Federal Public Defender, filing this Motion for Extension of

Time to File Objections to the Presentence Report, based on the following:

      1.     On July 28, 2020, a grand jury charged Mr. Larry with offenses in

violation of Title 18 of the United States Code. He entered a plea of not guilty on

July 31, 2020.

      2.     On May 3, 2021, a jury trial commenced, and Brian Larry was

convicted of each count of the indictment.

      3.     A draft presentence report was disclosed to the parties on July 26,

2021. Objections to the presentence report are due on or before August 12, 2021.

      4.     Counsel recently had an opportunity to review the presentence report

with Mr. Larry and requires additional time to submit objections to the report.
         Case 3:20-cr-00180-MEM Document 111 Filed 08/16/21 Page 2 of 3




        5.    For this reason, Mr. Larry requests an extension of time to file

objections to the presentence report for a period of fourteen days, until August 26,

2021.

        WHEREFORE, the defendant, Brian Patrick Larry, respectfully requests that

this Honorable Court grant this motion and extend the time for the filing objections

to the presentence report for a period of fourteen days, until August 26, 2021.

                                 Respectfully submitted,

Date: August 16, 2021            s/ Brandon R. Reish
                                 Brandon R. Reish
                                 Assistant Federal Public Defender
                                 Attorney ID No. PA91518

                                 201 Lackawanna Avenue, Suite 317
                                 Scranton, Pennsylvania 18503
                                 (570) 343-6285
                                 Fax: (570) 343-6225
                                 Email: brandon_reish@fd.org

                                 Attorney for Brian Larry




                                           2
       Case 3:20-cr-00180-MEM Document 111 Filed 08/16/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I, Brandon R. Reish, Assistant Federal Public Defender, do hereby certify

that this document, filed electronically through the ECF system, will be sent to the

registered Participants as identified on the Notice of Electronic Filing, including

the following:

                   Phillip J. Caraballo
                   Assistant United States Attorney

                   Mark A. Campetti
                   Senior United States Probation Officer

and sent to the defendant by placing the same in the United States mail, first class,

postage prepaid, at Scranton, Pennsylvania, addressed to the following:

                   Brian Patrick Larry



Date: August 16, 2021                  s/ Brandon R. Reish
                                       Brandon R. Reish
                                       Assistant Federal Public Defender




                                          3
